Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00412-CV

                         Cornelius Roy PRINCE, III, d/b/a Texas Concepts,
                                           Appellant

                                                v.

                                         Dixie BATTOE,
                                            Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2019CV00375
                            Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2019

DISMISSED

           Appellant Cornelius Roy Prince, III, d/b/a Texas Concepts filed an agreed motion to

dismiss, requesting that this court dismiss his appeal. The motion states that the parties have

reached an agreement to compromise and settle their differences in the underlying suit. Appellee

Dixie Battoe has not opposed the motion. See TEX. R. APP. P. 10.3(a). Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of the appeal are taxed against

the party who incurred them.

                                                 PER CURIAM